Citation Nr: 1120578	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-29 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) with depression. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to April 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO.

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  The transcript has been obtained and associated with the claims folder.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

The Veteran filed a claim for a higher rating for his PTSD with depression in January 2008.   The most recent VA examination report associated with the claims file is dated in March 2008.  

Since that time, the Veteran has reported that his PTSD disability has worsened, to include lack of concentration, thoughts of suicide, nightmares, hyperactivity, avoidance behaviors, difficulty with intimacy, estrangement from people, anger outbursts, violent behavior, and sense of foreshortened future.  He also asserts that he has lost many jobs to this disability, as well as having been hospitalized approximately 20 times.  See Statement of Representative in Appeals Case dated in September 2010.  

As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

There also appear to be outstanding VA and private medical records.  The Veteran testified that he has received ongoing treatment from the Bedford VA Hospital (VAH) and the Vet Center.  The last VA treatment records associated with the claims folder are from the Boston VA Medical Center (VAMC) dated in June 2007 and the Bedford VAH dated in May 2008.

The Veteran further testified that he was inpatient at Kings Hospital in Springfield, Massachusetts, in January 2009 and Gardner Mental Health Center in approximately 2008 and 2009.  

The Veteran recently submitted consent forms to obtain records of treatment at Marlborough Hospital and Sisters of Providence Hospital from 1995 to the present.
  
Any outstanding records of medical treatment must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1), (2).  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should ensure that all due process requirements are met under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.

2.  The RO should take appropriate steps to obtain all outstanding records of evaluation and/or treatment of the Veteran for his PTSD with depression from the following: Marlborough Hospital dated from 1995 to the present; Sisters of Providence Hospital dated from 1995 to the present; Boston VAMC dated from June 2007 to the present; Bedford VAH dated from May 2008 to the present; the Vet Center dated from 2007 to the present; Kings Hospital in Springfield, Massachusetts, dated in January 2009; and Gardner Mental Health Center dated in approximately 2008 and 2009.   

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as to requesting records from Federal and private facilities.  All records and/or responses received should be associated with the claims file.

3.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of the service-connected PTSD with depression.  The claims folder should be made available to and reviewed by the examiner.  The examiner should conduct all indicated tests and studies.  All findings and conclusions should be set forth in a legible report. 

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

5. The RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations and afford them an reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


